                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



AMICA MUTUAL INSURANCE                                              Case No. 3:19-cv-00463-SB
COMPANY, as subrogee of JOHN
SULLIVAN and SARAH THURSTON                                           OPINION AND ORDER
SULLIVAN,

                      Plaintiff,

              v.

MARIO MARTINEZ,

                      Defendant.


BECKERMAN, U.S. Magistrate Judge.

       Plaintiff Amica Mutual Insurance Company (“Amica”), as subrogee of John Sullivan and

Sarah Thurston Sullivan (the “Sullivans”), brings this action against defendant Mario Martinez

(“Martinez”), alleging claims for negligence and gross negligence. (ECF No. 1.) Pending before

the Court is Amica’s motion for leave for service by publication. (ECF No. 8.) For the following

reasons, the Court denies Amica’s motion with leave to renew.

///

///

///
PAGE 1 – OPINION AND ORDER
                                         BACKGROUND

       Amica alleges that in 2017, the Sullivans hired Martinez, a contractor, to finish the

flooring inside their mountain cabin located in Welches, Oregon. (Compl. ¶¶ 6-8.) While

stripping the existing finish, Martinez applied a stain to the flooring that was prone to

spontaneous heating and combustion if improperly handled. (Compl. ¶¶ 9-10.) Martinez

improperly used the stain materials, and as a result, the Sullivans’ cabin caught fire and sustained

substantial fire damage. (Compl. ¶ 11.) The Sullivans received $367,922.82 from Amica to repair

the cabin. (Compl. ¶ 13.)

       On March 29, 2019, Amica filed this action against Martinez, seeking to recover as the

real party in interest the amount it paid to the Sullivans. (ECF No. 1.) This motion followed.

(ECF No. 8.)

                                           DISCUSSION

       Amica asks the Court for leave to serve Martinez by publication because other methods

of service have proven futile. (Pl.’s Mot. at 4.) Amica also asks the Court to extend the time to

perfect service by sixty days. (Pl.’s Mot. at 5.)

       Federal Rule of Civil Procedure 4(e)(1) allows a party to serve an individual “by

following state law for serving a summons in an action brought in courts of general jurisdiction

in the state where the district court is located or where service is made[.]” Fed. R. Civ. P. 4(e)(1).

In Oregon, individuals may be served in the following ways: (1) by personal service on the

individual or an authorized agent; (2) by delivering copies of the summons and the complaint to

the home of the individual and leaving it with a resident who is over fourteen years of age; (3) by

leaving a copy of the complaint and summons at the individual’s office during normal working

hours “with the person who is apparently in charge”; and (4) by mailing a copy of the summons

and complaint to the individual by first-class, certified, registered, or express mail with return
PAGE 2 – OPINION AND ORDER
receipt requested. See Or. R. Civ. P. 7D(1). When a party demonstrates “by affidavit or

declaration that service cannot be made by any method otherwise specified,” the Court, “at its

discretion, may order service by any method or combination of methods that under the

circumstances is most reasonably calculated to apprise the defendant of the existence and

pendency of the action, including” service by publication. Or. R. Civ. P. 7D(6)(a).

        In support of its motion, Amica submitted an affidavit by an investigator stating that she

searched for Martinez’s last known address in various public records, attempted personal service

four times in April 2019 at four different locations, and called Martinez’s last known phone

numbers with no answer. (Pl.’s Mot. at 2-3, Ex. 2 at 3.) However, Amica offers no evidence

showing that it has attempted to serve Martinez by certified, registered, or express mail.

Although Amica’s attempt at personal service at the address Martinez listed with the

Construction Contractor’s Board was unsuccessful, the record reflects that it learned of

information suggesting that this address was “a possible address for . . . Martinez.” (Id.) The

Court therefore finds that Amica has failed to demonstrate that service on Martinez “cannot be

made by any method otherwise specified.” Or. R. Civ. P. 7D(6)(a); see also Great Am. Ins., v.

Brillhard, No. 08-cv-963-BR, 2009 WL 440203, at *3 (D. Or. Feb. 20, 2009) (denying the

plaintiff’s motion for service by publication where it did not attempt to serve the defendant by

certified, registered, or express mail).

        Turning to Amica’s request for an extension of time to perfect service, the record

demonstrates that Amica has diligently attempted to serve Martinez. Therefore, the Court finds

that good cause exists to extend the time for service by sixty days. See Fed. R. Civ. P. 4(m).

///

///



PAGE 3 – OPINION AND ORDER
                                         CONCLUSION

       For the reasons stated, the Court DENIES Amica’s motion for leave for service by

publication (ECF No. 8), with leave to renew after curing the deficiencies noted herein. The

Court extends the time to perfect service by sixty days.

       DATED this 27th day of June, 2019.


                                                     STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 4 – OPINION AND ORDER
